PROTOCOLE D'ACCORD EN VUE DE LA CONSTRUCTION DE LA
CENTRALE HYDROELECTRIQUE DE BUSANGA A KOLWEZI AU
KATANGA

PHNÉ FPE EX Busanga 7kK SH A ÉDUE À

ENTRE

La République Démocratique du Congo(RDC), représentée par Messieurs
Laurent MUZANGISA MUTALENU et Moïse EKANGA LUSHYMA,
respectivement Ministre de l'Energie et Secrétaire Exécutif du Bureau
de Coordination et de Suivi du Programme Sino - Congolais , dont les
cabinets sont situés au 15°" niveau de l'immeuble REGIDESO, n° 5936, sis
Boulevard du 30 juin à Kinshasa pour le premier et au n° 16, Avenue du Fleuve,
Commune de la Gombe à Kinshasa pour le second, ci-après dénommée « LA
PARTIE CONGOLAISE», d'une part

RRREHAME (RDC), HÉÉEËK Laurent MUZANGISA MUTALENU 5& 4 A1
ODA E RE NA SUTH EEK Moïse EKANGA LUSHYMA AR, BI HE Ar
F&tbieT, 630 À 5936 Sy REGIDESO RES 15/4, JE DER
JEDAIXE 165, LFP (HP) ,

ET

Le GROUPEMENT D'ENTREPRISES CHINOISES composé de CHINA
RAILWAY GROUP LIMITED, SINOHYDRO CORPORATION et ZHEJIANG
HUAYOU COBALT CO. LTD., ci-après dénommé la « Partie chinoise »,
représentée par Monsieur LI CHANGIJIN, le président de CHINA RAILWAY
GROUP LIMITED, d'autre part ;

PEDLRE, db RÉIRIAIRA ST, DEAR EEURÉET A ANNÉE
ROLE AIR A UE, D FR CRE) , HER AIRATE
RERHÉSENMRE, EF:

Les deux ci — après dénommés « les Parties » ; AUTRE CNT)

Di

A

ES Page 1 sur9

PREAMBULE : ff à :
Considérant : ÆJ£#|:

Les négociations ayant eu lieu à Lubumbashi le 23 janvier 2010 entre les
Parties sur le projet de construction de la centrale hydroélectrique de
BUSANGA à Kolwezi dans la Province du Katanga, en vue de l'alimentation
en énergie électrique des installations de la société SICOMINES dans la
cadre de la « Convention de Collaboration relative au développement d'un
projet minier et d'un projet d'infrastructures en République Démocratique
du Congo » signée le 22 avril 2008 ;

XF 2010 Æ 1 À 23 HÆ RE TES 2008 € 4 À 22 HE (NF
EE DL R ANR RENE RE 9 À EN) EXT, GTA EI
HE IUX, FT MER IE ÉEEH) BUSNAGA 7K SE Er T2

ik

7

que la fourniture en énergie électrique de la société SICOMINES est un des
engagements pris par la partie congolaise dans cadre de la Convention de
collaboration précitée ;

ERA AT RER EE ER NE CP BAR TRUE Z —;
que la disponibilité de l'énergie électrique est une des conditions essentielles

et nécessaires au lancement des activités de production de la société
SICOMINES:
BJ ER EN TRE RIRE EANDEXNEZ —,
que le déficit en énergie électrique est évident dans la Province du Katanga
et dans l'ensemble de la République Démocratique du Congo ; et, compte
tenu de l'impossibilité, à l'heure actuelle, d'approvisionner les futures
installations de la Société SICOMINES en énergie électrique à partir des
réseaux électriques existants de la SNEL ;
DARE ANR REHMENE TERRES mA NE. HE, ANR
ME 829 NEA 6 po] re EAN TREK AT LI LE ET REY:
qu'après analyse de la situation, seule la réalisation du projet de
construction de la centrale hydroélectrique de BUSANGA constitue la seule
alternative, à l'heure actuelle, pour assurer l'approvisionnement en énergie
électrique des installations de la société SICOMINES ;

2

à Page 2 sur 9

À

ÆXTBSAEAT ANR, BUSANGA DIE EE À Ai RUE TA AUX 77 Bet HOME
RE:

e que le Ministre d'Energie de la République Démocratique du Congo, par sa
lettre n° CAB.MIN-ENER/1551/09 du 19 novembre 2009, a chargé la
Société SICOMINES de réaliser les études de faisabilité du Projet Busanga ;

FRRREHAESERAKTF 2009 Æ 11 A 19 HÆtæ Cn° CAB.MIN-
ENER/1551/09) ÆRIA A, ÆRÆMIAT)xt BUSANGA ASE E HET af
PET.

DE CE QUI PRECEDE, LES PARTIES CONVIENNENT CE QUI SUIT :

TER, MUTIAR EU F:

Article 1 : De l'objet du Protocole LÉBFE

Le présent protocole a pour objet de fixer les conditions de collaboration entre les
deux parties en vue de la construction de la centrale hydroélectrique de Busanga
ainsi que leurs obligations conjointes dans le cadre de ce projet.

AXE RREET MANUEL BUSANGA SET EI ER, DUR
EF, MU MIX

Article 2 : Des engagements des Parties HA üE

1. Les Parties s'engagent à créer une jointe — venture dans laquelle la partie
congolaise aura 49% de participation , tandis que la partie chinoise 51%;
en vue d'assurer le financement, le développement et la gestion du projet.
DORE RAA SI URIENE ÉIARE, SÉMER, JURA
ANT HIR PCSI 49%, 7 51%.

2. La structure du financement du projet sera déterminée à l'issue des études
de faisabilité et assurée par la jointe — venture, à parts égales par les deux
parties au protocole, soient 50 % sur le projet d'infrastructures et 50 % sur
le projet Minier.

DRE HRK RE SPORE À RAT PERF ATRRE, HR GENRE, AE

BADIRESS, RLÉATIE 4% 50%, 9 LIRE Hi 50%.

UE

El Page 3sur9

. Les modalités précises de participation à la jointe - venture seront fixées
dans son acte de création. Il sera tenu compte, pour la partie Congolaise,
de son apport en nature.

RAA EI AURA RE À TRAIT ARR NA Æ ENT RATER
Xe

. Son capital social sera déterminé à la suite des négociations approfondies
entre les deux parties. Mais il ne devrait pas dépasser USD 20.000.000
( dollars américains vingt millions).

BRAIN ARMELIONE— NAME. (LENRMHENT 2000 5%
Te

. La gestion et la surveillance de la jointe — venture ainsi que la composition
de ses organes seront fixées, après négociations, dans son acte constitutif.
RENTIATEE, RDUR EP USNNRRERs, ERREUR
DURE

. L'énergie produite par la centrale hydroélectrique de Busanga sera destinée,
en priorité, à l'alimentation des installations de la société SICOMINES. Le
reste de la production pourra être écoulée sur le réseau existant ou à créer,
en vue d'assurer la rentabilité du projet.

BUSANGA Eh A 22€ HU 8 RER CG EN A TT. RÉ ET DE
SOA RENE, DURIETR A HUE A

. Le prix de vente de l'énergie produite tient compte de la nécessité de
rembourser l'investissement et les intérêts. Le référentiel pour la fixation du
prix de l'énergie consommée par la société SICOMINES est le prix de vente
pratiqué dans la région. Toutefois, des remises peuvent lui être accordées
en sa qualité du client privilégié pour tenir compte du prix fixé l'étude de
faisabilité du projet Busanga.

EE DES RON D SE RE EE AAA HO DS ET EL UFR 88 OT

PUS HUX ÉTÉ TR. SÂTT, HAHEFPRNRR, DEA

Her, BUSANGA FE RTDFEUE MTIL FUATE.

. Les bénéfices tirés de l'exploitation de la centrale de Busanga serviront en
priorité à amortir linvestissement(le principal et les intérêts) consenti par les
parties dans le cadre de ce projet. Le surplus sera affecté au
remboursement du financement dans le cadre des infrastructures et / ou de
la convention de collaboration sus — mentionnée.

BUSANGA FA SEE Pr HOUR RAR GRETA BOX CRE)
ÉD à ACER FREIN A A0/Ek ER RE HNUIER TT

. La durée de vie de la jointe — venture est celle de la SICOMINES. A
l'échéance, la centrale hydroélectrique de Busanga sera cédée, à l'Etat
congolais conformément à la législation en vigueur et suivant les clauses du
contrat de concession qui sera sigéé entre le governement Congolais et la
Joint-Venture.

\ Page 4 sur 9
RAR UN ARS EIRE PEAUX SE IR. ÆNNSE, RTE
ALLAN AT RBUR ATEN FREE TR VE Un), BUSANGA FES TN E F6 iE
ÉTIPE
. Pour réaliser la construction de la centrale hydroélectrique de Busanga, la
jointe - venture procédera à l'appel d'offres limité pour les différents lots des
travaux de construction de la centrale.
AT IRIER AMENER, KINÉ NET LAENAT A IRIER.
Toutefois, à des conditions égales de prix et de qualité, la priorité sera
accordée à SINOHYDRO en tant qu'entrepreneur pour la construction de la
centrale au moyen de EPC.
BAT, ENTREE JT F, SINOHYDRO Xi 561 79 ST À fi
EPC AK ELRE.
Dans tous les cas, l'adjudicataire attributaire du marché participera au
financement du projet à la hauteur de 15(quinze)% du montant du contrat
d'entreprise. Cet apport sera considéré comme une garantie de bonne fin
de travaux, qui lui sera remboursé, sans intérêt, à la remise de l'ouvrage.
JL, PÉRUAHMR EN TÉONE KES HART 15%0É7 8 SC
EE. GAMME LENEZIRIES, TE TES LATE ER
11. La partie congolaise s'engage à négocier, avec l'accord de la partie chinoise,
le rachat de l'étude de faisabilité en vue de la construction de la centrale de
Busanga faite par la firme Mag Energy. Le coût de ce rachat sera intégré au
coût total du projet.
PURE, ÆPTAR NT, 5 Mag Energy AIX BUSANGA
ASIN E RTE. DORA BURRARRT EAURE BRU.

1

[=]

Article 3 : De la cession #it

Il est convenu entre Parties qu'aucune d'elles ne peut céder partiellement ou
totalement à des tiers une ou plusieurs obligations issues de ce protocole
d'accord.

BTE, ET RÉ AILE BEN ARE SEE REED
AURA TT

Article 4 : Des modifications #5]

Le présent Protocole d'accord peut être modifié par voie d'avenant écrit et signé
par les représentants des deux Parties. x

0? « 4 Page 5 sur 9
ACER AGREE HA A DNT DUÉT

Article 5. Du rêglement des différends 2/2} #82

Tout différend qui pourrait surgir entre les parties en ce qui concerne l'exécution
ou l'interprétation de ce protocole d'accord sera réglé à l'amiable. A défaut, il
sera définitivement tranché suivant le règlement d'Arbitrage de la chambre
internationale d'arbitrage de Paris et devant cette chambre.

PTE DAT ERA DCE RTE RDA, HEART HN AUOT SR
RARES EL, MARIE CRE BMP RUE 2 PER LIT AETR

ê

Ce protocole d'accord est soumis au droit congolais. Ait RE AIRE.
Article 6 : Du cas de force majeure f 1h57

En cas de force majeure, les parties devront se rencontrer dans les 15 jours de
sa survenance, pour apprécier cette dernière conformément au droit commun et
examiner son incidence sur l'exécution du protocole d'accord.

BRENT, MORE R FISRA SE, LR AGENT ET
DM UE, JAN DUE RATÉ RATE,

Constitue un cas de force majeure tout acte, situation de droit ou de fait,
phénomène ou circonstance à caractère extérieur, imprévisible et irréversible,
échappant au contrôle raisonnable de la Partie qui l'invoque.

ll
ŒuT

FÉES HAT TERRAIN A, EM
SR, HR, F4
La Partie qui invoque un cas de force majeure doit le notifier à l'autre dans les

huit jours de sa connaissance, en fournissant un mémoire détaillé et en précisant
les faits qui le constituent.

Le cas de force majeure ne pourra être invoqué que pendant sa durée.

d Page 6 sur 9
Lorsqu'un cas de force majeure constitue un obstacle définitif à l'exécution de ce
protocole d'accord, chacune des Parties pourra le résilier.

RER, Sn NE RATÉ MER PENSE —2T, EE
FAO ER, DORA. Ab 77 AE CRESEMTITRT Link y
RSR. BANC BUT AE BATEAU, ETS
DFRRAIE TR.

Article 7 : De la confidentialité des informations et des
documents FE RIX NEIL

Toutes les données ou informations acquises ou développées conjointement par
les Parties ou les détails des activités conjointes des Parties, en vertu du présent
protocole d'accord, ne peuvent être divulgués qu'avec le consentement écrit de
l'autre partie.

UT UNE Pb AS AE PARAIT SUREUE ES, RU LIFAIA
FF, RAR DÉMARRER T, ATH IMER.

Les dispositions contenues dans l'alinéa précédent ne concernent pas : EP
PERF NÉ:

* Le partenaire de la Partie divulgatrice moyennant l'obtention de
l'engagement de la confidentialité stricte émanant de cet affilié ;

PERRIER ARE F6 RP RARE ST ARR ET RATER EE

* Le consultant professionnel engagé par ou pour le compte de la Partie
divulgatrice, ou toute banque ou institution financière auprès de laquelle
la Partie divulgatrice sollicite le financement. Dans chaque cas, l'obtention
d'un engagement de stricte confidentialité est requise; *

RE ONDES AA TL ER ELA NU, ER RATE BAT
DT FREE ER RNA ARIT RATES, ASIN, REA
ITA PER OURS BNX

les exigences imposées par la loi ou les dispositions réglementaires ;

L CZ Page7suro
PHESRAAERALE :

les informations déjà publiées par des voies autres que celles violant ce
protocole d'accord.

FARMER AIDUE BAUME, HAPMPÈER.
Article 8: De la langue 5

Le présent protocole d'accord est rédigé en français et en chinois. En cas de
divergence, la version française prévaudra.

AE RATER. HORS, DESCR ACTE.

Article 9 : De la mise en vigueur Æ

Le présent protocole d'accord entre en vigueur à la date de sa signature par les
parties.

RDCE RÉ EZ DEC

Article 10 : De l'élection de domicile. ÆAT% FE

Toute notification ou communication au titre de ce protocole d'accord sera
réputée dûment transmise si elle est effectuée par écrit et déposée à l’adresse ci
— dessous contre récépissé, où si elle est transmise par télécopie (avec
confirmation de réception par courrier spécial).

Œ

FA SA ICE RARE RIRE ES REX FOURRURE, Ho RE ROLE E ER
FRERE GE ETIENNE DUO

En cas de modification de l'adresse ci — dessous, chaque Partie prendra soin de le
notifier à l'autre par écrit.

FÉNBT DU FRERE UE FR ERA RS GEA — 77.

POUR LA R.D.CONGO x FH

MINISTRE DE L'ENERGIE

"} * à Page 8 sur 9
15%" niveau de l'immeuble REGIDESO

N° 5936, sis Boulevard du 30 juin

à Kinshasa / Gombe

SEE ARK

ÉD, 630 6986 SHJREGIDESOK IE #15}
POUR LA PARTIE CHINOISE Xj F2

Président du Conseil d'administration de la CHINA RAILWAY GROUP Ltd

N°26 LianHuaChiNanLi, Fengtai District, Beijing, Chine
BP: 100055

Tél: 00861051843417

Fax: 00861051841757

PER ERRTÉR AT EEK CD

FRERE DCE EN RI H265

Hé: 100055

Hi£: 00861051843417

#É: 00861051841757

Fait à Kinshasa en date du en deux exemplaires originaux en
langue française, la langue chinoise également faisant foi.

HUF RTE, — Bb PARENT.

POUR LA PARTIE CHINOISE #2

LI CHANGIIN SK

Président du Groupe CREC +

ME 0% se

POUR LA PARTIE CONGOLAISE } DILA

C:

RÉ ÉE

Page 9 sur9
